UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

tm anit mer

vo,
?

:
'
i
i

 

Ae ema

Douglas R. Caron, Hi

JAN 1 6 2020)

Plaintiff,
19-cv-9015 (AJN)
—Vv-
ORDER
TD Ameritrade, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On January 13, 2020, Defendant TD Ameritrade filed a motion to dismiss or in the
alternative compel arbitration. Dkt. No. 19. On the same date, Defendants The Depository Trust
& Clearing Corporation, The Depository Trust Company, and Cede & Co. also filed a motion to
dismiss. Dkt. No. 24. Pursuant to this Court’s Special Rules of Practice in Civil Pro Se Cases,
papers filed in opposition to these motions must be served and filed within four weeks of the
service of the motion papers, and reply papers, if any, must be served and filed within two weeks
of receipt of opposition papers. Chambers will mail a copy of this Order to Plaintiff and note its
mailing on the docket.

SO ORDERED.

Dated: January S , 2020 :
New York, New York AI /
t

“1 * ALISON J. NATHAN
United States District Judge

 
